
	

113 S2247 IS: Contracting and Tax Accountability Act of 2014
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2247
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To prohibit the awarding of a contract or grant in excess of the simplified acquisition threshold
			 unless the prospective contractor or grantee certifies in writing to the
			 agency awarding the contract or grant that the contractor or grantee has
			 no seriously delinquent tax debts, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Contracting and Tax Accountability Act of 2014.
		
			2.
			Governmental
			 policy
			It is the policy of the
			 United States Government that no Government contracts or grants should be
			 awarded to individuals or companies with seriously delinquent Federal tax
			 debts.
		
			3.
			Disclosure and
			 evaluation of contract offers from delinquent Federal debtors
			
				(a)
				In
			 general
				The head of any
			 executive agency that issues an invitation for bids or a request for
			 proposals
			 for a contract in an amount greater than the simplified acquisition
			 threshold
			 shall require each person that submits a bid or proposal to submit with
			 the bid
			 or proposal a form—
				
					(1)
					certifying whether
			 the person has a seriously delinquent tax debt; and
				
					(2)
					authorizing the
			 Secretary of the Treasury to disclose to the head of the agency
			 information
			 limited to describing whether the person has a seriously delinquent tax
			 debt.
				
				(b)
				Impact on
			 responsibility determination
				The head of any executive agency, in
			 evaluating any offer received in response to a solicitation issued by the
			 agency for bids or proposals for a contract, shall consider a
			 certification
			 that the offeror has a seriously delinquent tax debt, or a certification
			 that the offeror does not have a seriously delinquent tax debt that is
			 demonstrated to be false by  information received  from the Secretary of
			 the Treasury (as
			 authorized
			 under subsection (a)(2)), to be definitive
			 proof
			 that the offeror is not a responsible source as defined in section 113 of
			 title
			 41, United States Code.
			(c)Suspension(1)RequirementExcept
			 as provided in paragraph (2), the head of an executive agency shall
			 propose a
			 person for suspension under subpart 9.4 of the Federal Acquisition
			 Regulation after receiving an offer for a contract from such person if
			 such offer
			 contains a certification (as required under subsection (a)(1)) that such
			 person
			 has a seriously delinquent tax debt.(2)WaiverThe head of an executive agency may waive
			 paragraph (1) with respect to a person based upon a written finding of
			 urgent
			 and compelling circumstances significantly affecting the interests of the
			 United States. If the head of an executive agency waives paragraph (1) for
			 a
			 person, the head of the agency shall submit to Congress, within 30 days
			 after
			 the waiver is made, a report containing the rationale for the waiver and
			 relevant information supporting the waiver decision.
				(d)
				Debarment
				
					(1)
					Requirement
					Except
			 as provided in paragraph (2), the head of an executive agency shall
			 propose a
			 person for debarment after receiving an offer for a contract from such
			 person
			 if—
					
						(A)
						such offer
			 contains a certification (as required under subsection (a)(1)) that such
			 person
			 does not have a seriously delinquent tax debt; and
					
						(B)
						the head of the
			 agency receives information from the Secretary of the Treasury (as
			 authorized
			 under subsection (a)(2)) demonstrating that the certification submitted
			 by
			 such person is false.
					
					(2)
					Waiver
					The head of an executive agency may waive
			 paragraph (1) with respect to a person based upon a written finding of
			 urgent
			 and compelling circumstances significantly affecting the interests of the
			 United States. If the head of an executive agency waives paragraph (1) for
			 a
			 person, the head of the agency shall submit to Congress, within 30 days
			 after
			 the waiver is made, a report containing the rationale for the waiver and
			 relevant information supporting the waiver decision.
				
				(e)
				Release of
			 information
				The Secretary of the Treasury shall make available to
			 all executive agencies a standard form for the authorization described in
			 subsection (a).
			
				(f)
				Revision of
			 regulations
				Not later than 270 days after the date of enactment
			 of this subsection, the Federal Acquisition Regulation shall be revised to
			 incorporate the requirements of this section.
			
			4.
			Disclosure and
			 evaluation of grant applications from delinquent Federal debtors
			
				(a)
				In
			 general
				The head of any
			 executive agency that offers a grant in excess of an amount equal to the
			 simplified acquisition threshold shall require each person applying for a
			 grant
			 to submit with the grant application a form—
				
					(1)
					certifying whether
			 the person has a seriously delinquent tax debt; and
				
					(2)
					authorizing the
			 Secretary of the Treasury to disclose to the head of the executive agency
			 information limited to describing whether the person has a seriously
			 delinquent
			 tax debt.
				
				(b)
				Impact on
			 determination of financial stability
				The head of any executive
			 agency, in evaluating any application for a grant offered by the agency,
			 shall
			 consider a certification that the grant applicant has a seriously
			 delinquent
			 tax debt, or a certification that the offeror does not have a seriously
			 delinquent tax debt that is demonstrated to be false by  information
			 received  from the Secretary of the Treasury (as
			 authorized
			 under subsection (a)(2)), to be definitive proof that the applicant is
			 high-risk and, if
			 the
			 applicant is awarded the grant, shall take appropriate measures under
			 guidelines issued by the Office of Management and Budget for enhanced
			 oversight
			 of high-risk grantees.(c)Suspension(1)RequirementExcept
			 as provided in paragraph (2), the head of an executive agency shall
			 propose a
			 person for suspension under part 180 of title 2,  Code of Federal
			 Regulations, after receiving an offer for a grant from such person if such
			 offer
			 contains a certification (as required under subsection (a)(1)) that such
			 person
			 has a seriously delinquent tax debt.(2)WaiverThe head of an executive agency may waive
			 paragraph (1) with respect to a person based upon a written finding of
			 urgent
			 and compelling circumstances significantly affecting the interests of the
			 United States. If the head of an executive agency waives paragraph (1) for
			 a
			 person, the head of the agency shall submit to Congress, within 30 days
			 after
			 the waiver is made, a report containing the rationale for the waiver and
			 relevant information supporting the waiver decision.
				(d)
				Debarment
				
					(1)
					Requirement
					Except
			 as provided in paragraph (2), the head of an executive agency shall
			 propose a
			 person for debarment under part 180 of title 2,  Code of Federal
			 Regulations, after receiving a grant application from such person
			 if—
					
						(A)
						such application
			 contains a certification (as required under subsection (a)(1)) that such
			 person
			 does not have a seriously delinquent tax debt; and
					
						(B)
						the head of the
			 agency receives information from the Secretary of the Treasury (as
			 authorized
			 under subsection (a)(2)) demonstrating that the certification submitted
			 by
			 such person is false.
					
					(2)
					Waiver
					The head of an executive agency may waive
			 paragraph (1) with respect to a person based upon a written finding of
			 urgent
			 and compelling circumstances significantly affecting the interests of the
			 United States. If the head of an executive agency waives paragraph (1) for
			 a
			 person, the head of the agency shall submit to the appropriate
			 congressional committees, within 30 days
			 after
			 the waiver is made, a report containing the rationale for the waiver and
			 relevant information supporting the waiver decision.
				
				(e)
				Release of
			 information
				The Secretary of the Treasury shall make available to
			 all executive agencies a standard form for the authorization described in
			 subsection (a).
			
				(f)
				Revision of
			 regulations
				Not later than 270 days after the date of the
			 enactment of this section, the Director of the Office of Management and
			 Budget
			 shall revise such regulations as necessary to incorporate the requirements
			 of
			 this section.
			
			5.
			Definitions and
			 special rules
			For purposes of
			 this Act:
			(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Oversight and Government Reform of the House of Representatives; and(C)the committees of the Senate and the House of Representatives with jurisdiction over the agency
			 granting the waiver under section 4(c)(2).(2)Executive
			 agencyThe term
			 executive agency has the meaning given such term in section 133 of
			 title 41, United States Code.
				(3)
				Person
				
					(A)
					In
			 general
					The term person includes—
					
						(i)
						an
			 individual;
					
						(ii)
						a
			 partnership; and
					
						(iii)
						a
			 corporation.
					
					(B)
					Exclusion
					The
			 term person does not include an individual seeking assistance
			 through a grant entitlement program.
				
					(C)
					Treatment of
			 certain partnerships
					A partnership shall be treated as a person
			 with a seriously delinquent tax debt if such partnership has a partner
			 who—
					
						(i)
						holds an ownership
			 interest of 50 percent or more in that partnership; and
					
						(ii)
						has
			 a seriously delinquent tax debt.
					
					(D)
					Treatment of
			 certain corporations
					A corporation shall be treated as a person
			 with a seriously delinquent tax debt if such corporation has an officer or
			 a
			 shareholder who—
					
						(i)
						holds 50 percent
			 or more, or a controlling interest that is less than 50 percent, of the
			 outstanding shares of corporate stock in that corporation; and
					
						(ii)
						has
			 a seriously delinquent tax debt.
					
				(4)
				Seriously
			 delinquent tax debt
				
					(A)
					In
			 general
					The term seriously delinquent tax debt means
			 an outstanding debt under the Internal Revenue Code of 1986 for which a
			 notice
			 of lien has been filed in public records pursuant to section 6323 of such
			 Code.
				
					(B)
					Exceptions
					Such
			 term does not include—
					
						(i)
						a debt that is
			 being paid in a timely manner pursuant to an agreement under section 6159
			 or
			 section 7122 of such Code; and
					
						(ii)
						a debt with respect to which a collection
			 due process hearing under section 6330 of such Code, or relief under
			 subsection
			 (a), (b), or (f) of section 6015 of such Code, is requested or pending.
					
			6.
			Effective
			 date
			This Act shall apply with
			 respect to contracts and grants awarded on or after the date occurring 270
			 days
			 after the date of the enactment of this Act.
		
